            Case: 1:21-cv-00302-JG Doc #: 1-4 Filed: 02/05/21 1 of 11. PageID #: 22




                                           NAILAH K. BYRD
                                   CUYAHOGA COUNTY CLERK OF COURTS
                                                   1200 Ontario Street
                                                  Cleveland, Ohio 44113




                                             Court of Common Pleas


                            AMENDED COMPLAINT WITH POVERTY AFFIDAVIT
                                       January 15,2021 16:19


                                       By: CHRISTOPHER M. SAMS 0093713

                                              Confirmation Nbr. 2158480



  TERESA COLE                                                             CV 20 940209

          vs.
                                                                  Judge: DAVID T.MATIA
  EMBASSY HEALTHCARE INC., ET AL.




                                                   Pages Filed:   10




Electronically Filed 01/15/2021 16:19 / COMPLAINT / CV 20 940209 / Confirmation Nbr. 2158480 / CLMRB
            Case: 1:21-cv-00302-JG Doc #: 1-4 Filed: 02/05/21 2 of 11. PageID #: 23



                                    IN THE COURT OF COMMON PLEAS
                                        CUYAHOGA COUNTY, OHIO

     TERESA COLE                                      )         CIVIL ACTION NO. CV-20-940209
                                                          )
                      Plaintiff,                          )     JUDGE DAVID T MATIA
                                                          )
             v.                                           )
                                                          )
     EMBASSY WILLOW PARK, LLC                             )
     d/b/a WILLOW PARK SKILLED                            )
     NURSING AND REHABILITATION                           )
                                                          )
     and                                                  )
                                                          )
     EMBASSY ROYAL OAK, LLC                               )
     18810 Harvard Ave.                                   )
     Cleveland, OH 44122                                  )
                                                          )
     and                                                  )
                                                          )
     MINUTE MEN SELECT, INC.                              )
     3740 Carnegie Ave.                                   )
     Cleveland, OH 44115                                  )
                                                          )
                      Defendants.                         )     JURY DEMAND ENDORSED HEREON

                                   PLAINTIFF’S AMENDED COMPLAINT

             Plaintiff Teresa Cole (“Plaintiff’) alleges as follows for her Amended Complaint against

     Defendants Embassy Willow Park, LLC d/b/a Willow Park Skilled Nursing and Rehabilitation,

     Embassy Royal Oak, LLC, and Minute Men Select, Inc. (“Defendants”):

             1.       Plaintiff worked as an employee for Defendants from about September 2017 until

     July 17, 2019.

             2.       Defendants’ revenues exceed $500,000 per year.

             3.       Defendants do business in Cuyahoga County, Ohio.

             4.       Defendants are enterprises engaging in interstate commerce.

             5.       Defendants employ more than fifteen employees.


Electronically Filed 01/15/2021 16:19 / COMPLAINT / CV 20 940209 / Confirmation Nbr. 2158480 / CLMRB
            Case: 1:21-cv-00302-JG Doc #: 1-4 Filed: 02/05/21 3 of 11. PageID #: 24



             6.       This Court has subject matter jurisdiction over the claims and parties raised in this

     Amended Complaint.

             7.       This Court has personal jurisdiction over the parties to this action.

             8.      Venue is proper in Cuyahoga County, Ohio because Defendants conducted activity

     that gives rise to the claim for relief in Cuyahoga County, Ohio, Defendants have their principal

     places of business in Cuyahoga County, Ohio, and separately because Plaintiffs claim for relief

     arose at least in part in Cuyahoga County, Ohio.

             9.      Plaintiff consents to become a party plaintiff in this action and attached her written

     consent as an exhibit to her Complaint.

             10.     Plaintiff has hired the undersigned counsel and has agreed to pay them reasonable

     attorney’s fees and costs if she is successful on one or more of the claims set forth herein.

             11.     Plaintiff suffers from a physical impairment that substantially limit one or more of

     her major life activities.

             12.     Plaintiff suffers from a disability that causes severely painful lesions and can cause

     extremely dangerous infections leading to sepsis.

             13.     Defendants were aware of Plaintiff’s disabilities.

             14.     Plaintiff has a record of physical impairments.

             15.     Defendants regarded Plaintiff as having physical impairments.

             16.     Plaintiff was qualified for her job.

             17.     Plaintiff could perform the essential functions of her job with a reasonable

     accommodation of going to doctor’s appointments and having a short time off of work to recover

     from her disabilities.




Electronically Filed 01/15/2021 16:19 / COMPLAINT / CV 20 940209 / Confirmation Nbr. 2158480 / CLMRB
                                                           2
            Case: 1:21-cv-00302-JG Doc #: 1-4 Filed: 02/05/21 4 of 11. PageID #: 25



             18.     Plaintiff made these requests for reasonable accommodations to her supervisor,

     Darla Hander.

             19.     Plaintiff worked for Defendants as a State Tested Nursing Assistant and a Driver.

             20.      In about April 2019, Defendants transferred Plaintiff to their Harvard Avenue

     location, which does business as “Willow Park Skilled Nursing & Rehabilitation.”

             21.     At the same time that Defendants transferred Plaintiffs work location, Defendants

     also gave Plaintiff the additional job title of Staffing Coordinator.

             22.      On or about July 3, 2019, Defendants promoted Plaintiff to Human Resources

     Director.

             23.     About five days after Defendants promoted Plaintiff to Human Resources Director,

     on July 8, 2019, Plaintiff was forced to go to the hospital due to her disability.

             24.     Plaintiff was forced to go to the hospital around 2:00 or 2:30 pm on July 8, 2019.

             25.     Plaintiffs doctor’s office called her at this time and told Plaintiff that she needed

     to come to the hospital immediately.         Plaintiffs doctor had worried that her disability might

     imminently lead to sepsis, so her presence at the hospital was imperative. Given this order from

     her doctor, Plaintiff complied and immediately left for the hospital.

             26.     Plaintiff informed her supervisor, Darla Handler, that she needed to go to the

     hospital, and she maintained contact with Darla Handler throughout her hospital stay.             Darla

     Handler approved Plaintiff leaving

             27.      Over the next few days, while Plaintiff was still in the hospital, her co-worker texted

     her that Defendants had already hired somebody to replace Plaintiff.

             28.      The next week, on July 17, 2019, Darla Handler met with Plaintiff and terminated

     Plaintiffs employment.




Electronically Filed 01/15/2021 16:19 / COMPLAINT / CV 20 940209 / Confirmation Nbr. 2158480 / CLMRB
                                                           3
            Case: 1:21-cv-00302-JG Doc #: 1-4 Filed: 02/05/21 5 of 11. PageID #: 26



             29.     Defendants terminated Plaintiff s employment mere weeks after promoting her and

     only days after Plaintiff had been released from the hospital.

             30.     Defendants claimed Plaintiff did not go to work on July 8, 2019 to explain why it

     terminated her employment. This reason is a mere pretext. Plaintiff worked more than half of a

     day on July 8, 2019, until her doctor called her to go to the hospital. Indeed, Darla Handler was

     well aware that Plaintiff had to leave work due to her disability.

             31.     Upon information and belief, Defendants terminated Plaintiffs employment

     because she suffers from a disability and because she requested a short time off of work due to her

     disability.

             32.     Plaintiff worked more than forty hours per workweek for Defendants.

             33.     Plaintiff also worked many hours off-of-the-clock each week for Defendants.

             34.      The off-of-the-clock hours that Plaintiff worked typically occurred during evenings

     when she was required to answer phone calls related to her work for Defendants.

             35.     Defendants were aware that Plaintiff worked these hours, but Defendants told her

     not to clock in for this work.

             36.     Around late June or early July 2019, Plaintiff stopped working off of the clock for

     Defendants.

             37.      Shortly after Plaintiff stopped working off of the clock for Defendants, Darla

     Handler complained to Plaintiff that her hours were too high, and again insisted that Plaintiff

     perform work off of the clock. Plaintiff told Darla Handler that she would not continue to work

     off of the clock for Defendants.

             38.      Shortly after Plaintiff refused to continue working off of the clock, Defendants

     terminated Plaintiff’s employment.




Electronically Filed 01/15/2021 16:19 / COMPLAINT / CV 20 940209 / Confirmation Nbr. 2158480 / CLMRB
                                                           4
            Case: 1:21-cv-00302-JG Doc #: 1-4 Filed: 02/05/21 6 of 11. PageID #: 27



             39.     Plaintiff filed a Charge of Discrimination with the U.S. Equal Employment

     Opportunity Commission, and she received a right to sue letter within 90 days of the filing of her

     Complaint.

                                               COUNTI
                                      DISABILITY DISCRIMINATION

             40.     Plaintiff re-alleges each allegation set forth in paragraphs 1-39 above.

             41.      In violation of Ohio Revised Code Sections 4112.02 and 4112.99 and the

     Americans with Disabilities Act, 42 U.S.C. Sections 12101, et seq.. Defendants discriminated

     against Plaintiff because of her disability, because of her record of being disabled, or because of

     perceived disabilities.

             42.     Plaintiff was qualified for her job.

             43.     Plaintiff could perform the essential functions of her job with a reasonable

     accommodation.

             44.     Plaintiff suffered an adverse employment action when Defendants refused to

     reasonably accommodate her disability and then terminated her employment.

             45.     Plaintiff has been damaged by Defendants’ disability discrimination.

             46.     Defendants’ conduct is the cause of Plaintiff’s damages.

             47.     Defendants are liable for Plaintiff’s costs and reasonable attorney’s fees pursuant

     to the Americans with Disabilities Act.

             48.     Defendants acted with actual malice, entitling Plaintiff to punitive damages and her

     attorney’s fees and costs.

                                                COUNT II
                                        UNPAID OVERTIME WAGES

             49.     Plaintiff re-alleges each allegation set forth in paragraphs 1-48 above.




Electronically Filed 01/15/2021 16:19 / COMPLAINT / CV 20 940209 / Confirmation Nbr. 2158480 / CLMRB
                                                           5
            Case: 1:21-cv-00302-JG Doc #: 1-4 Filed: 02/05/21 7 of 11. PageID #: 28



             50.     Defendants are required to comply with the overtime requirements set forth in the

     Ohio Revised Code and the Fair Labor Standards Act, 29 U.S.C. Sections 201, et seq.

             51.     Plaintiff was a non-exempt hourly employee.

             52.     Defendants have violated Ohio Revised Code Sections 4111.03 and 4111.10 and

     the Fair Labor Standards Act by not paying Plaintiff time-and-a-half overtime wages for all hours

     worked over a regular forty-hour workweek.

             53.     Defendants’ conduct with regard to not paying time-and-a-half overtime wages to

     Plaintiff was willful.

             54.     Plaintiff has been damaged by Defendants’ non-payment of time-and-a-half

     overtime wages.

             55.     Plaintiff is entitled to liquidated damages of one times unpaid overtime

     compensation pursuant to the Fair Labor Standards Act.

             56.     Defendants are liable for the costs and reasonable attorney’s fees of Plaintiff

     pursuant to Ohio Revised Code Section 4111.10 and the Fair Labor Standards Act.

                                            COUNT III
                              FAIR LABOR STANDARDS ACT RETALIATION

             57.     Plaintiff re-alleges each allegation set forth in paragraphs 1 to 56 above.

             58.     Plaintiff opposed and complained about Defendants’ unlawful wage practices

     pursuant to the Fair Labor Standards Act.

             59.     Plaintiff had a reasonable belief that Defendants were engaging in unlawful wage

     practices by demanding that she work off of the clock without pay (or time-and-a-half overtime

     wages for her hours over forty in a workweek).

             60.     Defendants retaliated against Plaintiff by terminating her employment.




Electronically Filed 01/15/2021 16:19 / COMPLAINT / CV 20 940209 / Confirmation Nbr. 2158480 / CLMRB
                                                           6
            Case: 1:21-cv-00302-JG Doc #: 1-4 Filed: 02/05/21 8 of 11. PageID #: 29



             61.     Defendants terminated Plaintiffs employment because of Plaintiff s opposition to

     and complaints about Defendants’ unlawful wage practices.

             62.     Plaintiff has been damaged by Defendants’ retaliation.

             63.     Defendants’ conduct is the cause of Plaintiff s damages.

             64.     Defendants acted with actual malice, entitling Plaintiff to punitive damages.

             65.     Plaintiff is entitled to compensatory damages under the Fair Labor Standards Act

     for Defendants’ violations of Section 15(a)(3) of that Act (28 U.S.C. Section 215(a)(3)).

             66.     Defendants are liable for Plaintiffs attorney’s fees and costs pursuant to the Fair

     Labor Standards Act.

                                        COUNT IV
                     NEGLIGENT TRAINING, RETENTION, AND SUPERVISION

             67.     Plaintiff re-alleges each allegation set forth in paragraphs 1 to 66 above.

             68.     Defendants had a duty to use due care in training, retaining, and supervising Darla

     Handler.

             69.      There was an employment relationship between Darla Handler and Defendants.

             70.     Darla Handler was not competent for the job that she held with Defendants.

             71.     Defendants knew or should have known that Darla Handler was not competent for

     the job that she held with Defendants.

             72.     Defendants’ failure to take action against Darla Handler caused Plaintiffs injuries.

             73.     Defendants’ negligence in training, retaining and supervising Darla Handler was

     the proximate cause of Plaintiff s injuries.

             74.     Darla Handler’s actions were foreseeable.

             75.     Defendants’ conduct is the cause of Plaintiff s damages.




Electronically Filed 01/15/2021 16:19 / COMPLAINT / CV 20 940209 / Confirmation Nbr. 2158480 / CLMRB
                                                           7
            Case: 1:21-cv-00302-JG Doc #: 1-4 Filed: 02/05/21 9 of 11. PageID #: 30



                                           COUNT V
                            FAILURE TO PROVIDE REQUESTED RECORDS

             76.     Plaintiff re-alleges each allegation set forth in paragraphs 1-75 above.

             77.      On November 27, 2019, a person acting on behalf of Plaintiff sent a request to

     Defendants for documents and records required to be kept and produced pursuant to Ohio Revised

     Code Section 4111.14(F)-(G).

             78.     Defendants received the request for documents and records regarding Plaintiff that

     are required to be kept and produced pursuant to Ohio Revised Code Section 4111.14(F)-(G).

             79.     Defendants failed to provide any documents or records in response to the request.

             80.     Plaintiff may bring this action pursuant to Ohio Revised Code Section 4111.14(K).

             81.     Defendants are liable for the costs and reasonable attorney’s fees of Plaintiff

     pursuant to Section 34(a) of Article II of the Ohio Constitution.

             WHEREFORE, Plaintiff demands judgment against Defendants for her lost wages,

     reinstatement or front pay, unpaid overtime wages, liquidated damages, lost fringe benefits,

     statutory damages, emotional distress, and any other compensatory damages, punitive damages,

     prejudgment interest at the statutory rate, post-judgment interest, interest on unpaid wages

     pursuant to Ohio Revised Code 4113.15, attorney’s fees and costs, and all other relief to which she

     is entitled.

             JURY TRIAL DEMANDED.




Electronically Filed 01/15/2021 16:19 / COMPLAINT / CV 20 940209 / Confirmation Nbr. 2158480 / CLMRB
                                                           8
           Case: 1:21-cv-00302-JG Doc #: 1-4 Filed: 02/05/21 10 of 11. PageID #: 31



                                                                Respectfully submitted,

                                                                Zs/ Christopher M. Sams
                                                                Stephan I. Voudris, Esq.
                                                                Supreme Court No. 0055795
                                                                Christopher M. Sams, Esq.
                                                                Supreme Court No. 0093713
                                                                Voudris Law LLC
                                                                8401 Chagrin Road, Suite 8
                                                                Chagrin Falls, OH 44023
                                                                svoudris@voudrislaw.com
                                                                csams@voudrislaw.com
                                                                440-543-0670
                                                                440-543-0721 (fax)
                                                                Counselfor Plaintiff




Electronically Filed 01/15/2021 16:19 / COMPLAINT / CV 20 940209 / Confirmation Nbr. 2158480 / CLMRB
                                                           9
           Case: 1:21-cv-00302-JG Doc #: 1-4 Filed: 02/05/21 11 of 11. PageID #: 32



                                         CERTIFICATE OF SERVICE

             I hereby certify that on this 1 Sth day of January, 2021,1 filed the foregoing with this Court’s

     Electronic Filing System, which shall serve notice upon counsel for Defendant Embassy Willow

     Park, LLC d/b/a Willow Park Skilled Nursing and Rehabilitation. Defendants Embassy Royal

     Oak, LLC and Minute Men Select, Inc. are being served via Certified Mail by the Clerk of Courts.




                                                                Zs/ Christopher M. Sams




Electronically Filed 01/15/2021 16:19 / COMPLAINT / CV 20 940209 / Confirmation Nbr. 2158480 / CLMRB
                                                          10
